DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 2/6/2022 are acknowledged and have been fully considered.  Claims 1-18 are now pending.  No claims are canceled; claims 1, 8, 14-16, and 18 are amended; claims 16-18 are withdrawn; no claims are new.
Claims 1-15 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 1/26/2022 has been considered by the Examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0049667).
Shimizu et al. teaches a cosmetic composition (see abstract).  Shimizu et al. teaches that the composition includes water, ethanol (i.e. at least one C2-C5 alcohol), a hydrophilic gelifying agent, and a hydrophobic silica aerogel particle (see [0305]).  Shimizu et al. teaches that the hydrophobic silica aerogel particles can be surface modified with trimethylsilyl groups, such as Silica silylate (see [0299]).  Shimizu et al. teaches that the gel includes a polymer which can be selected from the group which includes ammonium acryloyldimethyl taurate/steareth-25 Methacrylate Crosspolymer (see [0869]), water, and an alcohol (see [0870], i.e. a hydroalcoholic gel). Shimizu et al. teaches that the lower monoalcohols such as ethanol dissolve active agents, especially keratolytic agents, such as salicylic acid and its derivatives (see [0398]). Shimizu et al. teaches that the composition includes 0.001 to 20% by weight of active agents (see [0804)], and teaches that the active agents can include β-hydroxy acids, such as salicylic acid and 5-n-octanoylsalicylic acid (see [0805]).
Although, Shimizu et al. teaches 0.001 to 20% by weight of active agents, which include β-hydroxy acids, such as salicylic acid and 5-n-octanoylsalicylic acid, and a gel with water, an alcohol such as ethanol, and ammonium acryloyldimethyl taurate/steareth-25 Methacrylate Crosspolymer the reference does not exemplify the instant embodiments.
However, regarding claims 1-3, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 0.001 to 20% by weight of active agents, which include β-hydroxy acids, such as salicylic acid and 5-n-octanoylsalicylic acid, and a gel with water, an alcohol such as ethanol, and ammonium acryloyldimethyl taurate/steareth-25 Methacrylate Crosspolymer as taught by Shimizu et al.  One would be motivated to do so with a reasonable expectation of success as MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Further, MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the 0.001 to 20% by weight ranges overlap on the instantly claimed amount.
Regarding claim 4, Shimizu et al. teaches lower monoalcohols, especially containing from 2 to 5 carbon atoms such as ethanol, propanol, butanol, isopropanol, isobutanol preferably ethanol and/or isopropanol and more preferably at least ethanol (see [0390]).
Regarding claim 5, Shimizu et al. teaches from 2% to 15% by weight of mono-alcohol(s) relative to the total weight of said composition.  Further, Shimizu et al. specifically teaches an example with 5% by weight of ethyl alcohol (see Example 1).
Regarding claims 7 and 8, Shimizu et al. teaches that the composition can further include mineral fillers which can be selected from a group which includes perlite (see [0638].
Regarding claim 9, Shimizu et al. does not teach powders of polyethylene beads or powers which are considered microplastics, thus meeting the limitation of “the cosmetic composition excludes one or more powders” as instantly recited. 
Regarding claim 10, Shimizu et al. teaches 100-300 weight parts of the aerogel which is 3.5-4.1% by weight (see [0305]). Shimizu et al. teaches that the hydrophobic silica aerogel particles can be surface modified with trimethylsilyl groups, such as Silica silylate (see [0299]).  Further, Shimizu et al. teaches that fillers, which can be selected from a group which includes perlite, can be present from 0.5-50% by weight (see [0637]).
Regarding claim 11, Shimizu et al. does not teach polyacrylate crosspolymer 6, thus meeting the limitation of “the cosmetic composition excludes at least one or all” as instantly recited.
Regarding claims 12 and 13, Shimizu et al. teaches a composition which renders opbvious the claimed composition, including 25-75 weight parts of the hydrophilic gelifying agent (i.e. 0.9-1% by weight, see [0305]).  A person of ordinary skill in the art would reasonably expect the use of the same components in the same amounts to have the same physical properties, i.e. the gel crossover points as instantly claimed.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0049667) in view of Viala et al. (US 2012/0308496).
The teachings of Shimizu et al. have been set forth above.  It is noted that Shimizu et al. generally teaches 0.001 to 20% by weight of active agents, which include β-hydroxy acids, such as salicylic acid, and a gel with water, from 2% to 15% by weight of a denatured alcohol such as ethanol, 0.5-50% by weight of a filler, such as perlite, and 0.9-1% by weight of a gelling agent, which can be ammonium acryloyldimethyl taurate/steareth-25 Methacrylate Crosspolymer.  Additionally, Shimizu et al. teaches the use of organic fillers, such as cellulose-based powders (see [0638]).
Shimizu et al. does not teach a pH from about 3.9 to about 4.5.  Shimizu et al. does not teach 1.4-2% by weight of microcrystalline cellulose.
Viala et al. teaches sun protection compositions for application on the skin (see abstract).  Viala et al. teaches that the composition has a pH of less than 8, and is preferably between 5.5 and 75 (see [0117]).  Viala et al. teaches that the composition can be in the form of a gel (see [0118]). Viala et al. teaches that the composition can include hydrophobic pyrogenic silica, where the silanol groups are substituted by trimethylsiloxy groups (see [0154]), which can be present from 0.1-5% by weight (see [0155]). Viala et al. teaches that the composition can also include UV-B filters, such as salicylic acid derivatives (see [0194]).  Viala et al. teaches that the composition can also include β-hydroxycarboxylic acids, such as salicylic acid (see [0246]).  Viala et al. teaches that the composition can include sensory additives, which further improve the sensory properties of the formulations and, for example, leave behind a velvety or silky skin feel (see [0240]). Viala et al. teaches that the sensory additives are preferably 0.1 to 10% by weight (see [0241]) and that advantageous particulate sensory additives can be selected from a group which includes microcrystalline cellulose (see [0242]).
Regarding claim 6, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pH taught by Viala et al. in the composition of Shimizu et al.  One would be motivated to do so with a reasonable expectation of success as Viala et al. teaches that that composition can be successfully formulated with a pH of less than 8.  Further, the instant specification does not provide a specific definition of the term “about”, and a person of ordinary skill in the art would reasonably consider “about 4.5” to read on 5.5 as taught by Viala et al. Alternatively, it is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case a person of ordinary skill in the art would reasonably expect “5.5” to have the same properties as “about 4.5”.
Regarding claim 15, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 0.1 to 10% by weight of a sensory additive, such as microcrystalline cellulose as taught by Viala et al. in the composition of Shimizu et al.  One would be motivated to do so with a reasonable expectation of success as Shimizu et al. suggests the use of cellulose powders, and Viala et al. teaches the addition of sensory additives in a similar composition to further improve the sensory properties of the formulations and leave behind a velvety or silky skin feel (see [0240]).  Further, regarding the limitation of “about 20%” of denatured ethanol, the instant specification does not provide a specific definition of the term “about”, and a person of ordinary skill in the art would reasonably consider “about 20%” to read on the 15% by weight of an denatured ethanol Shimizu et al. teaches.  Alternatively, it is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case a person of ordinary skill in the art would reasonably expect “15% by weight” to have the same properties as “about 20% by weight”.
Regarding claim 14, Shimizu et al. in view Viala et al. renders obvious the instantly claimed composition.  A person of ordinary skill in the art would reasonably expect the use of the same components in the same amounts to have the same physical properties, i.e. the gel crossover points as instantly claimed.

Response to Arguments
Applicant's arguments filed 2/6/2022 have been fully considered but they are not persuasive.
Applicant argues that Shimizu does not teach or suggest any composition according to independent claim 1 that includes each and every feature as recited.  However, as set forth in the rejection of record, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 0.001 to 20% by weight of active agents, which include β-hydroxy acids, such as salicylic acid and 5-n-octanoylsalicylic acid, and a gel with water, an alcohol such as ethanol, and ammonium acryloyldimethyl taurate/steareth-25 Methacrylate Crosspolymer as taught by Shimizu et al.  One would be motivated to do so with a reasonable expectation of success as MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Further, MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the 0.001 to 20% by weight ranges overlap on the instantly claimed amount.
Applicant argues that Shimizu does not teach or suggest or exemplify any composition that includes powders comprising silica silylate and optionally other powders dispersed in a hydroalcoholic gel.  However, Shimizu et al. teaches that the composition includes water, ethanol (i.e. at least one C2-C5 alcohol), a hydrophilic gelifying agent, and a hydrophobic silica aerogel particle (see [0305]).  Shimizu et al. teaches that the hydrophobic silica aerogel particles can be surface modified with trimethylsilyl groups, such as silica silylate (see [0299]).  Further, Shimizu et al. teaches several examples which include ethanol HPMC, and silica silylate (see Examples 1).
Applicant argues that Shimizu does teach or suggest or exemplify any composition that includes salicylic acid dissolved in a hydroalcoholic gel in which any powders comprising silica silylate are dispersed.  However, Shimizu et al. teaches that the composition includes 0.001 to 20% by weight of active agents (see [0804)], and teaches that the active agents can include β-hydroxy acids, such as salicylic acid and 5-n-octanoylsalicylic acid (see [0805]).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicant argues that Shimizu describes in Examples starting at [0942] that microcapsules are formed using silica silylate aerogel.  However, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
Applicant argues that Shimizu does not teach or suggest that the particles encapsulated in or forming an inner layer of the microcapsules are also dispersed in the gel of the composition.  Applicant agues that there is no teaching, suggestion or example anywhere in Shimizu of any composition that includes silica silylate, perlite, kaolin, or any other powder according to the instant disclosure.  However, as noted above, Shimizu et al. teaches that the composition includes water, ethanol (i.e. at least one C2-C5 alcohol), a hydrophilic gelifying agent, and a hydrophobic silica aerogel particle (see [0305]).  Shimizu et al. teaches that the hydrophobic silica aerogel particles can be surface modified with trimethylsilyl groups, such as silica silylate (see [0299]).  
Applicant argues that Viala does not cure the deficiencies of Shimizu et al.  However, this is not found to be persuasive for the reasons set forth above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611